Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00130-CV

                                  BRYAN INMAN, Appellant

                                                V.

                        HENRY LOE, JR., JAMES MORRISON,
                    AND PATRICK HENRY MEDICAL, LLC, Appellees

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. CV-14-0482

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

27, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE